I agree with the majority as to its disposition of the appeal of Dwight Ardis.
I respectfully dissent from the majority as to its disposition of the sole assignment of error from the appeal of Linda Ardis.  I would find that the trial court failed to comply with Juvenile Rule 29(D) in obtaining the stipulation to permanent custody and would reverse and remand the matter for further proceedings.  Even if Rule 29(D) were found to be inapplicable (since it deals with adjudicatory and not dispositional hearings), I would find that the colloquy between the trial court and Linda Ardis was insufficient.